DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
in lines 16-17, “the outer diameter of the compressor is larger than that of the first screw blade and the second screw blade” should read -- the outer diameter of the compressor is larger than that of the first screw blade diameter and the second screw blade diameter--; 
in line 32 (the last line of the claim), “in the axis direction” should read --in the axial direction--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that there is at least one degassing hole, meaning there can be a single degassing hole.  However, claim 1 also recites there is one degassing hole, the location of which depends upon the type of rubber composition being extruded; and also recites one of the degassing holes is formed 
Claim 5 recites the limitation "the screw blade" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the screw blade is referring to the first screw blade, the second screw blade or both.  
Claim 6 recites the limitation "the screw blade" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the screw blade is referring to the first screw blade, the second screw blade or both.
Claim 7 recites the limitation "the screw blade" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the screw blade is referring to the first screw blade, the second screw blade or both.
Regarding claims 6 and 7, it is unclear how the dam and groove parts of the compressor are part of the screw blade when claim 1, lines 11-12 describes the compressor as being part of the screw (“wherein an intermediate section of the screw in the axial direction is provide with a compressor”).  It is unclear whether the dam and groove are part of the first screw blade the second screw blade or the intermediate section of the screw, being neither of the screw blades.  The figures show the compressor being part of the screw shaft between the first screw blade and the second screw blade; however, claim 7 and paragraph [0026] of the published specification describes the grooves being part of sections of the screw blade, and which sections are part of the first screw blade and the second screw blade.  It is 
Claim 8 recites the limitation "the screw blade" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the screw blade is referring to the first screw blade, the second screw blade or both.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774